TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 9, 2022



                                     NO. 03-21-00607-CV


                                    Jon Thomas, Appellant

                                               v.

                                   GenMega, Inc., Appellee




    APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, TRIANA
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on October 22, 2021. Jon Thomas

has filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that

the motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

Each party shall pay the costs of appeal incurred by that party, both in this Court and in the

court below.